Citation Nr: 0601998	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  98-15 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972, including service in Vietnam.

This case comes before the Board on Veterans Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in July 2000, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
has peripheral neuropathy.


CONCLUSION OF LAW

The veteran does not have bilateral peripheral neuropathy 
that was incurred in or aggravated during his period of 
active duty, nor may it be presumed to have been incurred as 
a result of exposure to herbicides..  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
October 2001 and August 2004 that told him what was necessary 
for his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claims 
seeking increased ratings for his left knee disability were 
being denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the August 2004 letter asked the veteran to let the RO know 
if there was any other evidence that pertains to his claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A veteran, who served during specified time periods in 
Vietnam shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish he was not exposed to any such agent 
during service.  If acute and subacute peripheral neuropathy 
becomes manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during military service, service 
incurrence will be presumed.  38 C.F.R. § 3.307, 3.309.

The veteran served in Vietnam and it is presumed that he was 
exposed to Agent Orange or other herbicides.  His service 
medical records are negative for any indication of neuropathy 
or any loss of sensation.  His separation examination was 
normal for any neurologic disability.  

The veteran was complaining of sensory loss and underwent 
nerve conduction testing in January 1993.  The results were a 
finding of mild sensory neuropathy, compatible with a 
neuropathic process.

VA examination in July 1995 showed that the veteran was 
complaining of tremors in his right arm and hand, and he has 
a loss of sensation in the fingers of both hands.  The 
diagnosis was unclear.  The examiner noted it was not 
Parkinson's disease, and to rule out somatization or 
conversion disorder.  There was no indication of a diagnosis 
of peripheral neuropathy.  There are private medical records 
indicating the veteran suffers from  a conversion disorder or 
other psychiatric disability.  A treatment note from Dr. 
Thomas C. Head dated in October 1994 indicates conversion 
disorder as the most likely diagnosis.  A neuropsychiatric 
examination by Dr. Stewart Waddell in April 1995 indicated 
diagnoses of post-traumatic stress disorder, dysthymia, panic 
disorder, and snake phobia, but no indication of peripheral 
neuropathy.  An examination by Dr. Gairy F. Hall in December 
1994 indication possible diagnoses of Parkinson's disease 
(although he did not believe the veteran had Parkinson's 
disease), cervical stenosis, peptic ulcer disease, or 
somatization/neurosis/psychosis.

VA treatment notes dated in 1998 and 1999 show complaints of 
numbness all over the veteran's body, shakes, and loss of 
balance.

The veteran was provided another VA examination in November 
1998.  The veteran complained of tremors of his right hand 
and numbness all over.  The veteran reported he was first 
treated for these complaints in 1990.  Neurological 
examination showed sensory loss to pinprick for both the 
upper and lower extremities and both sides of the abdomen and 
face.  Deep tendon reflexes were 2+ both biceps and knee 
jerks.  Motor strength was 5/5 on elbow flexors and shoulder 
abductors and adductors, knee extensors, and hip flexors.  
The diagnosis was tremors of the hand and diffuse subjective 
sensory loss.

VA treatment notes dated in 1999 and 2000 showed the veteran 
continued to complain about numbness and tremors.  A 
treatment note dated in July 1999 indicated that the 
impression was total body pain, numbness, dizziness, etiology 
undetermined.  Right arm tremor, abnormal EMG, rule out 
neurologic process vs. somatization.  A VA treatment notes 
dated in August 2001 indicated that the veteran was suffering 
from painful peripheral neuropathy.

Because the record was unclear as to the exact diagnosis of 
the veteran's disability, he was provided another VA 
examination in June 2005.  The veteran complained of numbness 
and weakness in his legs and feet and hands.  These 
complaints were constant and not associated with any specific 
flare-ups.  The veteran reported difficulty gripping things, 
and a constant tremor of his right hand.  On examination, 
motion strength was 5/5 in upper and lower extremities.  Deep 
tendon reflexes were all normoactive and cranial nerves II-
XII were intact.  On sensory examination, the veteran could 
not feel any vibratory sensation from his neck down.  
Multiple areas were tested and he stated he could not feel 
anything.  The veteran also had no sensation to pinprick 
below his neck.  There was no focal sensory deficit noted, 
and no skin changes.  Pulses were equal and intact.  The 
veteran did walk with a limp with a cane.  The veteran had a 
slight right hand tremor that waxed and waned during the 
examination, although it was not noted while sitting in the 
waiting room.  The examiner indicated that the veteran had 
electromyogram recordings and nerve conduction studies done 
on December 27, 2002 and there were no signs of 
polyneuropathy noted on those objective tests.  The examiner 
reviewed the veteran's complete claims folder.  The diagnosis 
was paresthesias.  The examiner noted that the veteran's 
symptomatic and objective findings show many inconsistencies.  
The examiner noted no objective findings that can correlate 
with the diagnosis of peripheral neuropathy, and that 
therefore the veteran does not have a diagnosis of peripheral 
neuropathy.

Based on the above, the Board finds that entitlement to 
service connection for peripheral neuropathy should be denied 
because there is not sufficient medical evidence establishing 
that the veteran currently suffers from peripheral 
neuropathy.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board finds the VA examination in June 
2005 to be persuasive.  The examiner conducted a thorough 
examination and reviewed the records including the results of 
the December 2002 nerve conduction tests and electromyogram.  
The Board notes that earlier testing in January 1993 had 
indicated a mild peripheral neuropathy, but the Board places 
more weight on the June 2005 VA examination.  Subsequent to 
the January 1993 testing, the veteran was repeatedly examined 
and there was no further diagnosis of peripheral neuropathy.  
The primary diagnosis was that the veteran was suffering form 
a psychiatric disability such as somatization or conversion 
disorder.  When taken as a whole, the Board is unable to 
conclude that the veteran has peripheral neuropathy.  Since 
there is insufficient current medical evidence of current 
bilateral peripheral neuropathy service connection for this 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  The Board acknowledges that 
the veteran believes he may have a current disability, 
however, while the veteran is competent to describe symptoms, 
he is not a medical professional, and is not competent to 
offer opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for bilateral 
peripheral neuropathy.

The Board notes that even if the veteran were diagnosed with 
peripheral neuropathy, there is no indication of a link to 
service.  In addition, service connection cannot be presumed 
based on exposure to herbicides, since there is no evidence 
that any disability was initially manifested within one year 
of exposure.  38 C.F.R. §§ 3.307, 3.309 (2005).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


